DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 2 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the vaneless diffuser is formed between a first wall located relatively downstream with respect to the axial flow direction and a second wall spaced upstream from the first wall with respect to the axial flow direction, and wherein the second wall is conical so as to proceed axially opposite to the axial flow direction as the second wall extends in a radially outward direction, such that the first and second walls diverge from each other in the radially outward direction,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claim 2 is allowed due to dependency.
All rejections are withdrawn.  
The closest prior art was cited in the Office actions dated 2/25/2021 and 10/14/2020.  The Office agrees with Applicant’s remarks filed 5/25/2021 (primarily page 5 noting that Koga and Lombard teach inventions of a different type—however, this 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MICKEY H FRANCE/Examiner, Art Unit 3746       


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Wednesday, June 2, 2021